Citation Nr: 1008210	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart disease, 
including secondary to 
service-connected Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2009, as support for his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.


FINDING OF FACT

The evidence of record indicates it is just as likely as not 
the Veteran's 
service-connected diabetes mellitus exacerbates his heart 
disease.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
service-connected diabetes mellitus aggravates his heart 
disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) and (b) (2006 & 2009); Allen v. Brown, 
7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Since, however, the Board is fully granting the Veteran's 
claim, there is no need to discuss whether there has been 
compliance with these notice and duty to assist provisions 
because this is inconsequential.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Heart disease also may be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year of the 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.

The Veteran contends that his already service-connected Type 
II Diabetes Mellitus has aggravated and continues to worsen 
his heart disease.  So his claim for heart disease is not 
predicated on direct or presumptive incurrence of this 
condition in service, rather, on the notion that it is 
secondary to a service-connected disability.

Service connection may be granted on this alternative, 
secondary basis for disability that is proximately due to, 
the result of, or chronically (meaning permanently) 
aggravated by a service-connected condition.  38 C.F.R. § 
3.310(a) and (b) (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Compensation, however, is 
limited to the degree of disability the Veteran has over and 
above that he had prior to the aggravation.

This revised version of § 3.310, subpart (b) in particular, 
creates what amounts to an additional evidentiary burden on 
claimants seeking service connection based on aggravation - 
specifically, in terms of having to establish by medical 
evidence a baseline level of disability for the non-service-
connected condition prior to the aggravation, or even since 
in relation to the current severity of the condition.  
And the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  This amendment took 
effect as of October 10, 2006.  See 71 Fed. Reg. 52,744 
(2006).  But the Veteran already had filed his claim before 
that date; he filed his claim on January 27, 2006.  
Therefore, because the revised version of this VA regulation 
appears more restrictive than the former version, and because 
his claim already was pending when the new provisions were 
promulgated, he is entitled to consideration of his claim 
under both the former and revised version of this regulation.  
He is also entitled to have the more favorable version, old 
versus new, applied.  If, however, it was determined that 
application of the revised version was more favorable 
(something the Board already has indicated it is not), the 
revised version only could be applied prospectively from its 
effective date since the revised version of this regulation 
does not provide for retroactive application.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

A review of the record shows the Veteran has been treated for 
elevated blood pressure at least since 1984.  The results of 
a more recent August 2005 VA myocardial perfusion study were 
considered abnormal.  There was scintigraphic evidence 
suggestive of ischemia.  And, eventually, coronary artery 
disease (CAD) and hypertensive heart disease were diagnosed.

In December 2006, the Veteran submitted a private physician's 
statement indicating the Veteran had then recently been 
diagnosed with diabetes mellitus.  And service connection was 
granted for diabetes mellitus that same month.

The Veteran had a VA compensation examination in April 2007 
for a medical nexus opinion concerning whether there is an 
etiological relationship between his diabetes mellitus and 
heart disease.  In reporting his relevant history, it was 
noted that he had elevated glucose levels intermittently as 
early as July 1998.  Further, his first elevated HgA1c was 
5.9 in March 2003.  More importantly, the VA examiner noted 
that a scientific study, in essence, linked elevated glucose 
levels to an increased risk of heart disease.  She therefore 
concluded that, as the Veteran had a history of elevated 
blood glucose since 1998, it was as likely as not that his 
CAD worsened or increased due to his elevated blood glucose, 
i.e., on account of his since service-connected Type II 
Diabetes Mellitus.  So this VA examiner confirmed the 
requisite linkage between the service-connected diabetes and 
heart disease.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and 
McQueen v. West, 13 Vet. App. 237 (1999) (indicating 
competent medical nexus evidence is required to associate a 
secondary condition with a service-connected disability).

The RO subsequently obtained a supplemental opinion in 
November 2007, to apparently further clarify the April 2007 
examiner's opinion.  This additional examiner reviewed the 
file and indicated the opinion reflects the actual diagnosis 
of diabetes, as opposed to elevated blood sugars, because it 
is unclear if those blood sugars noted in the file are 
fasting or port prandial.  If the glucose readings noted in 
the chart prior to the actual diagnosis are random, added his 
examiner, they do not meet current criteria for Diabetes 
Mellitus (DM), i.e., readings ranging from 116-184.  So, 
ultimately, this additional VA examiner's opinion is 
nonresponsive and indeterminate because it leaves open the 
possibility that the earlier blood sugar readings mentioned 
(that is, those prior to the eventual diagnosis of Diabetes 
Mellitus) were under the required circumstances - namely, 
following a fasting, so as to have given a true indication of 
whether the Veteran had elevated blood sugar.



When given an opportunity in December 2007 to provide further 
comment, the April 2007 VA examiner (and the Deputy Chief of 
Staff) that also signed off on the report, indicated that 
since the Veteran's glucose levels from 1998 to 2006 put him 
at greater risk for CAD, it is reasonable to opine that the 
elevated glucose levels aggravated his heart condition.  They 
added that it is impossible to state the exact date or time 
the heart condition was aggravated by the elevated glucose 
levels with resort to mere speculation, and that it is also 
therefore impossible to state what increased manifestations 
from baseline were without resort to mere speculation.

The RO then used this examiner's inability to come to a more 
definitive conclusion concerning this as grounds for denying, 
rather than granting, the Veteran's claim.  Generally 
speaking, statements that are, for all intents and purposes, 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the Veteran's military service - so including by way of a 
service-connected disability.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Opinions like this amount to "nonevidence," neither 
for nor against the claim, because service connection may not 
be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

Use of cautious language, however, does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
Moreover, an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Here, the April 2007 VA examiner that provided further 
comment in December 2007 reaffirmed her belief that it is 
reasonable to conclude, based on the available medical and 
other evidence in the file, that the Veteran's elevated 
blood glucose levels (attributable to his eventually 
diagnosed diabetes) put him at greater risk for CAD and, 
indeed, aggravated his heart condition.  Questions as to just 
how much additional disability he has as a consequence of 
this aggravation, meaning over and above the level of 
disability he had before this aggravation, will be addressed 
when determining the level of VA compensation to which he is 
entitled for his heart disease (i.e., the appropriateness of 
the rating assigned for it), not whether he is entitled to 
service connection, especially remembering that his claim is 
being considered under both the former and revised versions 
of § 3.310.


ORDER

Service connection for CAD is granted.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


